DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 07/14/2022, 04/21/2021, and 04/11/2019 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

	Election/Restrictions
Applicant’s election without traverse of inventive Group 1 in the reply filed on 07/14/2022 is acknowledged.

Claim Interpretation
Claim 1 recites “wherein the airflow generator is arranged in operation to generate an airflow that passes firstly through an atomizer to generate and an aerosolized payload”. Examiner considers this to limit the function of the airflow generator but does not positively recite the atomizer as being part of the device of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pairaud (FR 3018463 B1, see attached machine translation from ESPACENET).
In regards to claim 1:
An aerosol provision (AP) system (Fig. 2), comprising: a power supply; an airflow generator powered in operation by the power supply (machine translation page 5, 197 “This console also carries five pushbuttons 5a, 5b, 5c, 5d, 5e opposite the aforesaid assemblies, each of which simultaneously controls the power supply and the supply of pressurized air for the corresponding assembly 1.” (emphasis added)); and a nozzle (See annotated Fig. 2 below); wherein the airflow generator is arranged in operation to generate an airflow that passes firstly through an atomizer to generate an aerosolized payload, and secondly through the nozzle (Fig. 2. arrows demonstrate airflow.), and the nozzle is arranged in operation to emit the aerosolized payload as a stream for inhalation by a user without the need to touch the aerosol provision system with lips of the user (See annotated fig. 1 demonstrates stream of aerosolized payload provided by both embodiments. Machine translation page 5 “The inhalation chamber is then common to the five devices of the console and consists of two parallel walls 10 and 11 between which the assemblies and their nozzle are housed. Nor does these walls allow any contact of the face of the consumer with the nozzles.”).

    PNG
    media_image1.png
    253
    209
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    211
    250
    media_image2.png
    Greyscale

In regards to claim 2:
The AP system according to claim 1, further comprising the atomizer (Fig. 2 element 1 considered detachable atomizer. Machine translation page 4 “The apparatus of the invention shown in FIG. 1 comprises an assembly 1 known, in the field of electronic cigarettes, under the name of a "clearomizer" or "car 15 tomizer", that is to say a Joule effect vaporizer which cooperates with a wick by means of which a liquid to be vaporized is conveyed by capillary action to a heating resistor which causes it to change state, associated with a liquid reservoir and enclosed in an enclosure which defines an air circulation space 20 for entraining the supersaturation vapor outside the "clearomizer" and “In the case of the figure, the element 1 is equipped with a nozzle 25 2 instead of the mouthpiece. The assembly 1 is connected on the one hand to an electrical energy source 3 and on the other hand to a compressed air source 4 itself associated with filters, expansion valves and sterilizers known per se so as to supply 30 to the element 1 a sterile air under a pressure of about 50 to 100 millibars. A switch for the electrical supply to the resistor and an opening control of a normally closed valve for the admission of a preset flow of air into the aforesaid circulation space are united in a single push-button 35 5 which can be actuated by the user like the button known in the e-cigarette.”).
In regards to claim 3:
The AP system according to claim 1, wherein the AP system comprises a receiver arranged to receive a separate, second AP system; and the atomizer is part of the second separate AP system (Fig. 2 element 1 considered detachable atomizer. Machine translation page 4 “The apparatus of the invention shown in FIG. 1 comprises an assembly 1 known, in the field of electronic cigarettes, under the name of a "clearomizer" or "car 15 tomizer", that is to say a Joule effect vaporizer which cooperates with a wick by means of which a liquid to be vaporized is conveyed by capillary action to a heating resistor which causes it to change state, associated with a liquid reservoir and enclosed in an enclosure which defines an air circulation space 20 for entraining the supersaturation vapor outside the "clearomizer" and “In the case of the figure, the element 1 is equipped with a nozzle 25 2 instead of the mouthpiece. The assembly 1 is connected on the one hand to an electrical energy source 3 and on the other hand to a compressed air source 4 itself associated with filters, expansion valves and sterilizers known per se so as to supply 30 to the element 1 a sterile air under a pressure of about 50 to 100 millibars. A switch for the electrical supply to the resistor and an opening control of a normally closed valve for the admission of a preset flow of air into the aforesaid circulation space are united in a single push-button 35 5 which can be actuated by the user like the button known in the e-cigarette.”).
In regards to claim 4:
The AP system in accordance with claim 1, wherein the aerosolized payload is generated at a rate responsive to one or more selected from the group consisting of: a predetermined airflow rate associated with the airflow generator; and a measurement of an airflow rate within a flow path of air within the AP system (machine translation page 4 “The assembly 1 is connected on the one hand to an electrical energy source 3 and on the other hand to a compressed air source 4 itself associated with filters, expansion valves and sterilizers known per se so as to supply 30 to the element 1 a sterile air under a pressure of about 50 to 100 millibars” considered to be a predetermined airflow rate due to the air flow generator controlling the pressure and therefor the flow rate from said pressure).
In regards to claim 7:
The AP system in accordance with claim 1, wherein the airflow generator comprises one or more selected from the group consisting of: a piezoelectric blower; a piezoelectric paddle; a motorized fan; and a source of compressed air (Machine translation “compressed air source 4”).
In regards to claim 8:
The system in accordance with claim 1, wherein the nozzle is removable from the AP system and interchangeable with one or more alternative nozzles (Fig. 2 element 1 considered removable and thus nozzle 2 attached to it is thus also considered removable).
In regards to claim 9:
The AP system in accordance with claim 1, further comprising: a nozzle guard arranged to prevent contact between the nozzle and lips of a user (Fig. 2 elements 10 and 11).
In regards to claim 10:
The AP system in accordance with claim 9, wherein the nozzle guard is arranged to shield an outlet of the nozzle from disruptive external airflows (Fig. 2 elements 10 and 11 as arranged are considered to shield the outlet and nozzle from disruptive external airflows).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pairaud (FR 3018463 B1, see attached machine translation from ESPACENET) in view of Denyer et al. (CN 102470225 A, see attached machine translation from ESPACENET).
In regards to claim 5:
The AP system in accordance with claim 4, taught by Pairaud as described in parent claim above.
Pairaud does not appear to explicitly disclose the controller as claimed. Denyer teaches, further comprising a thermal flow sensor (Machine translation page 2 “The thermal flow sensor device may include an electrically driven thermal element on its front side, which front side faces the interior of the air channel. Inhaled breath and exhaled breath cause flow through the air channel, which flows through the thermal element and causes a temperature gradient that is detected by the thermal flow sensor device and converted into a signal used by the atomization control device included in the body”).
Pairaud teaches the atomizer having a heating element (machine translation Page 4 “that is to say a Joule effect vaporizer which cooperates with a wick by means of which a liquid to be vaporized is conveyed by capillary action to a heating resistor which causes it to change state,”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the atomizer heating element taught by Pairaud to be operable as a thermal flow sensor as taught by Denyer. This would have been motivated by improving quality control of the device. This improvement of quality control comes from being able to determine with greater accuracy the payload delivery to the user.
 
In regards to claim 6:
The AP system in accordance with claim 5, taught by Pairaud in view of Denyer as described in parent claim above.
Pairaud does not appear to explicitly disclose the controller as claimed. Denyer teaches, wherein a heater of the atomizer is operable as the thermal flow sensor (Machine translation page 2 “The thermal flow sensor device may include an electrically driven thermal element on its front side, which front side faces the interior of the air channel. Inhaled breath and exhaled breath cause flow through the air channel, which flows through the thermal element and causes a temperature gradient that is detected by the thermal flow sensor device and converted into a signal used by the atomization control device included in the body”).
Pairaud teaches the atomizer having a heating element (machine translation Page 4 “that is to say a Joule effect vaporizer which cooperates with a wick by means of which a liquid to be vaporized is conveyed by capillary action to a heating resistor which causes it to change state,”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the atomizer heating element taught by Pairaud to be operable as a thermal flow sensor as taught by Denyer. This would have been motivated by improving quality control of the device. This improvement of quality control comes from being able to determine with greater accuracy the payload delivery to the user.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pairaud (FR 3018463 B1, see attached machine translation from ESPACENET) in view of Wensley et al. (US 2014/0144429 A1).
In regards to claim 12:
The AP system in accordance with claim 1, taught by Pairaud as described in parent claim above.
Pairaud does not appear to explicitly disclose the controller as claimed. Wensley teaches, further comprising: a controller (160); wherein, in response to user input, the controller is operable to change one or more selected from the group consisting of: an airflow rate output by the airflow generator; and an aerosolized payload generation rate of the atomizer (Para. 294 “The device can further comprise a programmable controller, wherein the programmable controller comprises a non-transitory computer readable medium comprising one or more algorithms, and an interface for communicating with the programmable controller, wherein the interface is capable of receiving information from and/or transmitting information to a source. The source can be a user of the device, a healthcare provider and/or a counselor. The methods provided herein can include inputting, receiving and/or recording data on the device; analyzing the data; and regulating a dosage, frequency of administration and/or delivery schedule of the condensed formulation comprising the pharmaceutically active agent based on the analysis of the data by the one or more algorithms. The method as provided herein can also comprise adjusting the dosage, frequency of administration and/or delivery schedule of the condensed formulation comprising the pharmaceutically active agent based on the information received from the source. The inputting, analysis, regulating, and, optionally, adjusting can be repeated in order to manage treatment of the condition. Prior to a user engaging in a method or using a device as provided herein for a first time, the dosage, frequency of administration and/or delivery schedule of the condensed formulation comprising the pharmaceutically active agent can be pre-set by a source.” (emphasis added) Bolded portion considered to be evidence of controllers operability to adjust airflow rate output and/or aerosolized payload generation rate. Para. 295 “The alteration of the dosage, frequency of administration, and/or delivery schedule of the condensation aerosol can facilitate smoking cessation. In some cases, the dosage of the pharmaceutically active agent inhaled during each of the plurality of inhalations can be a percentage of a total dosage required for a specific period of time. The period of time can be a day, wherein each inhalation of the plurality of inhalations can be a percentage of the daily dosage. Each inhalation can be about, more than, less than, or at least 1%, 5%, 10%, 15%, 20%, 25%, 30%, 33%, 50%, or 100% of a total dosage.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the aerosol provision system taught by Pairaud to include the controller taught by Wensley. This would have been motivated by controlling the different dosages and creating different mixtures to obtain varied flavors as suggested by Pairaud (Machine translation page 6 “The apparatus according to the invention advantageously constitutes the basic equipment of a high-end shop for electronic cigarettes where the consumer is guided and 10 recommended in his choice by warned and experienced operators. It contributes to note the consumption of the products to be exhaled from the cigarette market and thus to creating a market by which the consumer can develop and learn new olfactory and 15 taste sensations, such as the wine and alcohol market or that of perfumes.").
In regards to claim 13:
The AP system in accordance with claim 12, taught by Pairaud in view of Wensley as described in parent claim above.
Pairaud does not appear to explicitly disclose the wireless communication means as claimed. Wensley teaches, further comprising: a wireless communication means, wherein the wireless communication means receives the user input from a separate device comprising a wireless transmitter (Para. 330 “As shown in FIG. 41, computing device 4100 includes a network interface 4102 for connecting to a network such as discussed above. In some cases, the computing device 4100 is housed on a programmable controller on an electronic agent (e.g., nicotine) delivery device as provided herein. In various embodiments, the computing device 4100 may include one or more network interfaces 4102 for communicating with one or more types of networks such as the Internet, wireless networks, cellular networks, and any other network.”)
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the aerosol provision system taught by Pairaud to include the controller wireless communication means taught by Wensley. Addition of the controller would have been motivated by controlling the different dosages and creating different mixtures to obtain varied flavors as suggested by Pairaud (Machine translation page 6 “The apparatus according to the invention advantageously constitutes the basic equipment of a high-end shop for electronic cigarettes where the consumer is guided and 10 recommended in his choice by warned and experienced operators. It contributes to note the consumption of the products to be exhaled from the cigarette market and thus to creating a market by which the consumer can develop and learn new olfactory and 15 taste sensations, such as the wine and alcohol market or that of perfumes."). Adding the wireless communication means would have been motivated by improving operator/user ease of use of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783